Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claim 7:

    PNG
    media_image1.png
    151
    646
    media_image1.png
    Greyscale

The examiner would like to thank the applicant for explaining their position in detail. The examiner considers the applicants’ amendment to claim 7, but after further consideration of the claims and remarks, the examiner respectfully disagrees with the applicants’ position. The applicant states that Yamazaki doesn’t teach a plurality of incident angles. As per Fig. 1b, multiple optical signals are incident on the optical switch, each comprising its own incident angle. The claim states that optical signals from a plurality of incidence angles are redirected by the optical switch and Yamazaki teaches the optical switch that redirects optical signals from a plurality of incidence angles. It is not explicitly clear to the examiner if the applicant is trying to state that the optical signals in Yamazaki are not from a plurality of different incidence angles as per Fig. 7 of the invention. If the applicant interprets the plurality of incidence angles to be different, then the applicant is requested to incorporate such language into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of different incident angles) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ remarks regarding claim 10:

    PNG
    media_image2.png
    115
    648
    media_image2.png
    Greyscale

Similar to the remarks regarding claim 7, the applicant states that Zhao doesn’t teach a plurality of incident angles. As already agreed upon by the applicant in the remarks, Zhao teaches perpendicular incidence to the optical switch. If the applicant interprets the plural of incidence angles to be different, then the applicant is requested to incorporate such language into the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of different incident angles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ remarks regarding claim 11:

    PNG
    media_image3.png
    162
    644
    media_image3.png
    Greyscale

Similar to the remarks regarding claims 7 and 11, the applicant states that Haller doesn’t teach a plurality of incident angles. As already agreed upon by the applicant in the remarks, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants’ remarks regarding claim 14:

    PNG
    media_image4.png
    277
    658
    media_image4.png
    Greyscale

The examiner respectfully disagrees with the applicants’ position. The applicant states that Harper doesn’t teach an optical receiver including an optical switch configured for redirection optical signals… As per claim 14, the optical receiver is to receive output rays from at least one of a satellite, a ground station, and aircraft, etc. Harper in paragraph 5 clearly states that a receiver is configured to receive input rays from such a system. The applicant states that Harper doesn’t teach limitations of the optical receiver including an optical switch and also a holographic angle converter. As already stated in the prior office action, Pierce in view of Yamazaki already teaches such limitations and Pierce in view of Yamazaki in further view of Harper teaches the limitations of claim 14. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays).
Regarding claim 7, Pierce teaches an optical receiver for use in free space communication from a transmitter to the optical receiver (Abstract), the optical receiver comprising: an external window (Fig, 2, window 14) configured for passing visible light as well as optical signals of communication wavelengths there through (Fig. 2, optical signals of communication 18 and Abstract: at the same time, light having other wavelengths including visible background light…; Col. 2, lines 52-55); a waveguide including a holographic angle converter (Fig. 3, holographic angle converter 24; Col. 3, lines 26-28) and a transverse optical waveguide (Fig. 2/3, transverse waveguide 16); a receiver (Col. 4, lines 58-61); and an internal window (Fig. 2, internal window 44), wherein the holographic angle converter receives output ray within a range of acceptance angles of the holographic angle converter (Figs. 2 and 3 shows the light 18 is received by the holographic angle converter at its acceptance angles as it is successfully passed onto the waveguide 16) and is configured for coupling the output ray from a plurality of incidence angles (Figs 2 and 3 shows that the ray 18 is at a plurality of incidence angles) received thereon into the transverse optical waveguide (Fig. 3, input light 18 us coupled thereon into waveguide 16); wherein the holographic angle converter and the transverse optical waveguide are optically coupled for selectively directing optical signals of communication wavelengths incident there on toward the receiver, while passing visible light through to the internal window (Col. 8, lines 45-48).
Pierce doesn’t teach an optical switch wherein the optical switch is configured for redirecting optical signals from a plurality of incidence angles into an output ray and the optical switch directing the optical signals.
Yamazaki teaches an optical switch (Fig. 1b, switch comprising LC, lens and output plane) that redirects optical signals from a plurality of incidence angles (Fig. 1b, plurality of incidence angles of signal light towards the LC display and lens) into an output ray wherein the optical switch directs the optical signals (Fig. 1b, output ray for an output port at the output plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Pierce and couple the optical switch to redirect incoming optical signals as taught by Yamazaki since holographic switches with liquid crystal have low driving voltages and can steer light beams two dimensionally for proper detection (Yamazaki: Introduction).
Regarding claim 8, Pierce in view of Yamazaki teaches the optical receiver of Claim 7, wherein Pierce teaches further comprising a coating on the internal window (Fig. 3, coating on 28) for blocking the optical signals of optical communication wavelengths from passing through the internal window (Col. 8, lines 45-48).  
Regarding claim 9, Pierce in view of Yamazaki teaches the optical receiver of Claim 7, wherein Yamazaki teaches the optical switch is a liquid crystal optical angle switch (Fig. 1b, optical switch is a liquid crystal optical angle switch that redirects incoming light signals).  
Regarding claim 15, Pierce in view of Yamazaki teaches the optical receiver of Claim 7 wherein Yamazaki teaches outputting the output ray from a particular segment of the output plane (Fig. 1b show the particular segment of the output plane that outputs the output ray) and Pierce teaches wherein the transverse optical waveguide is split into at least two sections within the waveguide, each of the at least two sections being configured for receiving the output ray (Fig. 3, the transverse waveguide comprises sections 20 and 22 and each of the sections receive the light 18).
Regarding claim 16, Pierce in view of Yamazaki teaches the optical receiver of Claim 15, wherein Pierce teaches further comprising at least two receivers (Fig. 2, receivers 36 and 42), wherein each one of the at least two sections of the waveguide is configured for directing the output rays into one of the at least two receivers (Col. 4, lines 49-51 and Col. 5, lines 25-30).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Zhao (US 2003/0113055).
Regarding claim 10, Pierce in view of Yamazaki teaches the optical receiver of Claim 7.
Although Yamazaki teaches the optical switch, Pierce in view of Yamazaki doesn’t teach wherein the optical switch is configured for compensating for differences in optical path lengths of the optical signals received from the plurality of incidence angles.
Zhao teaches an optical switch (Fig. 5 teaches a switch configuration) configured for compensating for differences in optical path lengths of the optical signals received from the plurality of incidence angles (paragraph [0047], lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the switch taught by Pierce in view of Yamazaki and incorporate the path length compensating functionality of the switch taught by Zhao in order to avoid any delays in the processing of the received optical signals thereby allowing for better detection in the receiver.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Zhao (US 2003/0113055) in further view of Haller (US 8681422).
Regarding claim 11, Pierce in view of Yamazaki in further view of Zhao teaches the optical receiver of Claim 10.
Pierce in view of Yamazaki in further view of Zhao doesn’t teach further comprising a compensator for providing additional optical path length compensation for further compensating RTOA 2020-01-315for differences in optical path lengths of the optical signals received from the plurality of incidence angles.
Haller teaches a compensator (Fig. 4, compensator 540) for further compensating RTOA 2020-01-315for differences in optical path lengths of the optical signals received from the plurality of incidence angles (Col. 4, lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical receiver taught by Pierce in view of Yamazaki in view of Zhao and incorporate the compensator taught by Haller so that the received optical signals can be properly focused onto the waveguide for detection.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 6724508) in view of Yamazaki (Estimation of the possible scale for holographic switched with liquid-crystal displays) in further view of Harper (US 2009/0180781).
Regarding claim 14, Pierce in view of Yamazaki teaches the optical receiver of Claim 7.
Although Pierce in view of Yamazaki teaches the range of acceptance angles in a free space optical communication system, Pierce in view of Yamazaki don’t teach wherein the receiver is configured for receiving input rays from at least one of a satellite, a groundBSI-002US station, an aircraft, an unmanned autonomous vehicle (UAV), a ground vehicle, and a nautical vessel.  
Harper teaches wherein a receiver is configured for receiving input rays from at least one of a satellite, a groundBSI-002US station, an aircraft, an unmanned autonomous vehicle (UAV), a ground vehicle, and a nautical vessel (paragraph [0005]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the free space optical communication system as taught by Pierce in view of Yamazaki with the different free space optical communication scenarios taught by Harper since free space optics are highly desirable and can be easily coupled the existing fiber optic communication infrastructure, are rapidly reconfigurable and are potentially more secure than RF and other acoustic based alternatives (Harper: paragraph [0002]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637